


109 HR 5853 IH: Oil and Gas Traders Oversight Act of

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5853
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Andrews (for
			 himself and Mr. Graves) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Commodity Exchange Act to add a provision
		  relating to reporting and recordkeeping for positions involving energy
		  commodities.
	
	
		1.Short titleThis Act may be cited as the
			 Oil and Gas Traders Oversight Act of
			 2006.
		2.Reporting and
			 recordkeeping for positions involving energy commodities
			(a)In
			 generalSection 2(h) of the
			 Commodity Exchange Act (7 U.S.C. 2(h)) is amended by adding at the end the
			 following:
				
					(7)Reporting and
				recordkeeping for positions involving energy commodities
						(A)DefinitionsIn this paragraph:
							(i)Domestic
				terminalThe term
				domestic terminal means a technology, software, or other means of
				providing electronic access within the United States to a contract, agreement,
				or transaction traded on a foreign board of trade.
							(ii)Energy
				commodityThe term
				energy commodity means a commodity or the derivatives of a
				commodity that is used primarily as a source of energy, including—
								(I)coal;
								(II)crude oil;
								(III)gasoline;
								(IV)heating oil;
								(V)diesel fuel;
								(VI)electricity;
								(VII)propane; and
								(VIII)natural gas.
								(iii)Reportable
				contractThe term
				reportable contract means—
								(I)a contract, agreement, or transaction
				involving an energy commodity, executed on an electronic trading facility,
				or
								(II)a contract, agreement, or transaction for
				future delivery involving an energy commodity for which the underlying energy
				commodity has a physical delivery point within the United States and that is
				executed through a domestic terminal.
								(B)Record
				keepingThe Commission, by
				rule, shall require any person holding, maintaining, or controlling any
				position in any reportable contract under this section—
							(i)to maintain such records as directed by the
				Commission for a period of 5 years, or longer, if directed by the Commission;
				and
							(ii)to provide such records upon request to the
				Commission or the Department of Justice.
							(C)Reporting of
				positions involving energy commoditiesThe Commission shall prescribe rules
				requiring such regular or continuous reporting of positions in a reportable
				contract in accordance with such requirements regarding size limits for
				reportable positions and the form, timing, and manner of filing such reports
				under this paragraph, as the Commission shall determine.
						(D)Other rules not
				affected
							(i)In
				generalExcept as provided in
				clause (ii), this paragraph does not prohibit or impair the adoption by any
				board of trade licensed, designated, or registered by the Commission of any
				bylaw, rule, regulation, or resolution requiring reports of positions in any
				agreement, contract, or transaction made in connection with a contract of sale
				for future delivery of an energy commodity (including such a contract of sale),
				including any bylaw, rule, regulation, or resolution pertaining to filing or
				recordkeeping, which may be held by any person subject to the rules of the
				board of trade.
							(ii)ExceptionAny bylaw, rule, regulation, or resolution
				established by a board of trade described in clause (i) shall not be
				inconsistent with any requirement prescribed by the Commission under this
				paragraph.
							(E)Contract,
				agreement, or transaction for future deliveryNotwithstanding sections 4(b) and 4a, the
				Commission shall subject a contract, agreement, or transaction for future
				delivery in an energy commodity to the requirements established by this
				paragraph.
						.
			(b)Conforming
			 amendmentsSection 4a(e) of
			 the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended—
				(1)in the first sentence—
					(A)by inserting or by an electronic
			 trading facility operating in reliance on section 2(h)(3) after
			 registered by the Commission; and
					(B)by inserting electronic trading
			 facility, before or such board of trade; and
					(2)in the second sentence, by inserting
			 or by an electronic trading facility operating in reliance on section
			 2(h)(3) after registered by the Commission.
				
